Citation Nr: 0904676	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-22 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 30 percent for a 
psychiatric disorder, including depression and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Edward M. Daniels, Agent


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from 
December 1963 to November 1965.

This appeal to the Board of Veterans' Appeals (Board) is from 
January 2002 and September 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The January 2002 rating decision granted the veteran's claim 
for service connection for depression, secondary to head 
injury, and assigned an initial 30 percent rating, 
retroactively effective from April 27, 1999.  The September 
2003 rating decision also granted service connection for 
PTSD, but the overall rating for the veteran's psychiatric 
disability as a whole (inclusive of both the depression and 
PTSD) remained the same - 30 percent disabling retroactively 
effective from April 27, 1999.  He appealed for a higher 
initial rating for his psychiatric disability.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at others).  

As support for his claim, the veteran testified at a hearing 
in September 2008 at the Board's offices in Washington, DC 
(Central Office (CO) hearing).  The undersigned Veterans Law 
Judge (VLJ) presided.  During the hearing, he submitted 
additional evidence and waived his right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2008).  
The Board also granted his motion to hold the record open an 
additional 60 days after the hearing to allow him time to 
submit other evidence.  And as time was expiring for 
submission of that other evidence, he filed another motion in 
November 2008 requesting an extension, an additional 60 days, 
which the Board granted.  He subsequently submitted this 
additional evidence in December 2008.  38 C.F.R. § 20.709.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.

REMAND

The additional evidence most recently submitted in December 
2008 consist of a supporting letter from A.D.H., LCSW, ACSW, 
of the Harlem Vet Center.  He indicated, among other things, 
that the veteran is receiving disability benefits from the 
Social Security Administration (SSA).  During the September 
2008 hearing, the veteran testified that he was receiving 
these SSA benefits due to his "mind" disability, so 
presumably referring to his service-connected 
psychiatric disorder.  See the hearing transcript at page 6.  
Earlier dated VA treatment records also indicate he had 
applied for SSA disability benefits.  But, unfortunately, it 
does not appear these records have been obtained.  
When, as here, VA is put on notice of the existence of 
relevant SSA records, VA must try and obtain these records 
before deciding the appeal as part of the duty to assist.  
See 38 C.F.R. § 3.159(c)(2) and (3) (2008); see also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 
Vet. App. 198, 204 (1997).

It is also unclear whether the RO attempted to obtain any of 
the veteran's outstanding VA treatment records since April 
2004.  Concerning this, he recently personally submitted 
mental health treatment records from the VA New York Harbor 
Healthcare System (HHS), pertinent to his claim, dated from 
August to October 2007.  These records indicate he has a long 
history of psychiatric treatment from VA.  So, at minimum, VA 
needs to obtain all of his relevant treatment records from 
the New York HHS, including any dated from 2004 to 2007.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has 
constructive, if not actual, notice of this evidence because 
it is generated within VA's healthcare system).  See also 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), (c)(3).  
On remand, the AMC must attempt to obtain these additional 
records and, if they do not exist, must make an express 
declaration confirming that further attempts to obtain them 
would be futile.  The veteran should also be apprised of the 
latter situation, if it arises.  



Furthermore, since this appeal has been pending for several 
years, another VA compensation examination is needed to 
determine the current severity of the veteran's psychiatric 
disability, including both his PTSD and depression.  
His last VA examination was in April 2001, so nearly eight 
years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Court determined the Board should have ordered a 
contemporaneous examination of the veteran because a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  

Finally, the AMC needs to send the veteran a VCAA notice 
letter complying with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007), insofar as apprising him of the disability 
rating and effective date elements of his claim.  

Accordingly, this case is REMANDED for the following 
additional development and consideration:  

1.	Send the veteran a VCAA notice letter 
complying with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Specifically, this 
letter must advise him of the disability 
rating and effective date elements of his 
claim.

2.	Obtain the veteran's SSA records, including 
all medical records which formed the basis of any 
decision rendered by that agency.  If these 
requested records are unavailable, or the search 
for them otherwise yields negative results and 
further attempts to obtain these records would be 
futile, this must be documented in the 
claims file and the veteran notified in 
accordance with 38 C.F.R. § 3.159(c)(2).

3.	Ask the veteran to assist in the search for 
his VA treatment records by specifying dates, 
locations, and providers of treatments at VA 
facilities.  After allowing an appropriate time 
for response, contact the VA New York HHS to 
obtain all of his relevant treatment records, 
especially any outstanding records not already 
associated with the claims file dated from 2004 
to 2007.  If these requested records are 
unavailable, or the search for them otherwise 
yields negative results and further attempts to 
obtain these records would be futile, this must 
be documented in the claims file and the veteran 
notified in accordance with 38 C.F.R. § 
3.159(c)(2).

4.	Once this additional evidence is 
obtained, schedule the veteran for a VA 
examination to assess the current severity of 
his psychiatric disability, including both 
PTSD and depression.  He is hereby advised 
that failure to report for his scheduled 
VA examination, without good cause, may have 
an adverse consequence on this claim.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete copy of 
this remand, must be made available for review 
of the veteran's pertinent medical and other 
history.

5.	Then readjudicate the claim in light of 
any additional evidence.  If the claim is not 
granted to the veteran's satisfaction, send 
him an SSOC and give him an opportunity to 
respond to it before returning the file to the 
Board for further appellate consideration.




The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




